—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered December 12, 1990, convicting her of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree, criminal possession of a weapon in the third degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*682The defendant claims that the prosecution’s delay in producing a letter from Division of Parole which allowed one of the People’s witnesses to assist in narcotics investigations constituted a violation of the Rosario rule. We disagree. Since the letter was written by a person who was not a prosecution witness, it did not constitute Rosario material (see, People v Alejandro, 175 AD2d 873). Even assuming, arguendo, that the letter was Rosario material, it was eventually provided to the defense counsel and the defendant failed to show how she was prejudiced by the delay (see, People v Robertson, 192 AD2d 682; People v Burks, 192 AD2d 542).
The defendant’s sentence is not excessive or unduly harsh (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Balletta, Santucci and Hart, JJ., concur.